Citation Nr: 0915405	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-24 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for internal 
derangement, right knee.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1944 to January 
1946 and from October 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The December 2004 rating 
decision denied the Veteran's application to reopen his claim 
for entitlement to service connection for a right knee 
disorder because the evidence submitted was not new and 
material.

In an October 1953 decision, the RO denied service connection 
for a right knee disorder.  The Veteran's right knee claim 
was denied because the Veteran's preexisting right knee 
disorder was not permanently aggravated during his period of 
active service.  The Veteran filed an application to reopen 
his claim for entitlement to service connection in February 
2004.

Although the RO denied this claim finding that new and 
material evidence had not been submitted to reopen the prior 
claim for service connection, the Board has determined that 
reconsideration of the claim under the provision of 38 C.F.R. 
§ 3.156(c) is warranted.  In this regard, the Board observes 
that, in August 2004, the National Personnel Records Center 
(NPRC) provided a copy of the Veteran's service medical 
records.  Among these records was a copy of the Veteran's 
report of medical history, Standard Form (SF) 89, completed 
on September 26, 1951.  On that form, the Veteran noted that 
he was in excellent health, with the exception of an old knee 
injury.  However, the Board is unable to verify that this 
document was of record at the time of the original denial in 
October 1953.  While the original SF 88 from September 26, 
1953 is included in the Veteran's service department Health 
Record, an original copy of the SF 89 is not associated with 
his original service treatment records. Similarly, the SF 89 
is not referred to in the October 1953 decision.  The Board 
is unable to verify that SF 89 was associated with the 
Veteran's claims file prior to August 2004.  

In pertinent part, 38 C.F.R. § 3.156(c)(1) states that: 

Notwithstanding any other section in this part, at 
any time after VA issues a decision on a claim, if 
BA receives or associates with the claims file 
relevant official service department records that 
existed and had not been associated with the claims 
file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) 
of this section.  (Emphasis added)

As it does not appear the Veteran's September 1951 SF 89 was 
associated with the record at the time of the October 1953 
rating action, the Board will reconsider the Veteran's claim 
for entitlement to service connection, under 38 C.F.R. § 
3.156(c)(1).

The Veteran was afforded hearings before a decision review 
officer (DRO) in April 2005 and July 2006.  Copies of the 
transcripts have been associated with the record.  Although 
the Veteran was scheduled to testify at a Board hearing in 
July 2007, the Veteran failed to report for the hearing.  To 
the Board's knowledge, the Veteran has not provided an 
explanation as to who he was unable to appear for the 
scheduled hearing and has made no attempt to reschedule the 
hearing.  Accordingly, the Board will proceed to a decision 
on this appeal as if the request had been withdrawn.  See 38 
C.F.R. § 20.704(d).  

The issue of entitlement to service connection for internal 
derangement, right knee, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's hearing loss disability was manifest during 
service, was manifest within one year of separation, or that 
any current hearing loss is attributable to service.


CONCLUSION OF LAW

A hearing loss disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claim at issue.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a) (2002).  

With respect to the claim for service connection for a 
hearing loss disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A 
letter dated in June 2005, prior to the initial adjudication 
of his claim, informed the Veteran of the information 
necessary to substantiate the claim.  He was also informed of 
the evidence VA would seek on his behalf and the evidence he 
was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
This initial letter, which was furnished to the Veteran, did 
not inform him of the information necessary to establish an 
effective date or disability rating.  However, an additional 
notice letter, issued in March 2006, informed the Veteran of 
the manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson.  

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  The Veteran has not indicated that any other 
outstanding treatment records exist which are not currently 
associated with his claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  With regard 
to the Veteran's claim for entitlement to service connection 
for bilateral hearing loss, the Veteran was afforded a VA 
audiological examination in November 2005 to obtain an 
opinion as to whether his alleged bilateral hearing disorder 
could be attributed to service.  Further examination or 
opinion is not needed on the claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the Veteran's 
military service.  The VA examination report is thorough and 
supported by the record.  The examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran claimed that he suffers from 
bilateral hearing loss as a result of in-service acoustic 
trauma.  The record reflects that he served as a pilot during 
his first period of active service.  See DRO hearing 
transcript, July 18, 2006, p. 1.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  In 
addition, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the Veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

At the outset, the Board notes that the Veteran has been 
diagnosed with a bilateral hearing loss disability.  Thus, 
the first element of Hickson is satisfied, in that the 
Veteran has demonstrated the existence of a current 
diagnosis.  

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
bilateral hearing loss.  The Veteran's service treatment 
records reflect normal hearing on enlistment in April 1944, 
on re-enlistment in September 1951, and on separation in May 
1953.  See VA Standard Form 88, April 14, 1944, September 26, 
1951, and May 4, 1953.  

In conjunction with his appeal, the Veteran was afforded a VA 
audiological examination for compensation purposes in 
November 2005.  The examiner noted a review of the claims 
file.  According to the medical report, the Veteran's 
military noise exposure consisted of exposure to noise from 
B-26 engines during approximately 200 flights.  The Veteran 
stated that he was not certain of the etiology of his hearing 
loss, but that he was exposed to noise during active duty.  
He denied exposure to post-service hazardous recreational 
noise.  According to the Veteran, his impaired hearing was 
first brought to his attention in 1985.  See VA examination 
report, November 14, 2005.

At the time of the examination, testing revealed that the 
Veteran's bilateral hearing loss met the level of disability 
under 38 C.F.R. § 3.385.  Puretone air and bone conduction 
thresholds revealed mild sensorineural hearing loss in the 
right ear, moderate sensorineural hearing loss in the left, 
with speech recognition of 88 percent in the right ear and 80 
percent in the left.  The examiner opined that the Veteran's 
bilateral hearing loss was less likely than not caused by, or 
the result of, the Veteran's period of active duty.  Instead, 
the examiner noted that the Veteran's service treatment 
records and discharge examination were negative for hearing 
loss.  The examiner further noted that the Veteran separated 
from service in 1953, and that his hearing difficulty did not 
come to his attention until 1985.  Instead, the examiner 
stated that the Veteran's hearing loss was most likely the 
result of presbycusis due to the Veteran's age.  See id.
 
The Veteran has submitted three private audiograms, dated May 
2005, February 2006, and May 2006.  Each audiogram reflected 
hearing loss consistent with the criteria set forth in 38 
C.F.R. § 3.385.  However, according to the Veteran, his 
private examiners did not provide an etiology for his hearing 
loss disability.  

As such, the only evidence of record in support of the 
Veteran's claim that his bilateral hearing loss is 
etiologically related to service is his own lay statements.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet.App. 465, 470 (1992)  (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran can attest to factual matters of 
which he had first-hand knowledge, such as in-service noise 
exposure.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Furthermore, he can attest to decreased hearing.  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  He is not competent 
to establish an etiological nexus between his current 
diagnosis and his exposure to noise during his period of 
active duty.

The record reflects a decades-long evidentiary gap between 
active service and the Veteran's earliest complaints of 
hearing loss.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

Upon review of the record, the Board finds the November 2005 
VA medical opinion to be the most probative evidence of 
record.  The opinion was detailed, consistent with other 
evidence of record, and included a review of the claims file 
along with eliciting a history from the Veteran.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  Furthermore, the opinion was 
obtained from a licensed audiologist rather than a lay 
person.  

While the Veteran was exposed to in-service noise from 
airplane engines, the weight of the probative evidence 
clearly establishes that his current bilateral hearing loss 
did not began during service and is not etiologically related 
to in-service noise exposure.  There are no reports of any 
complaints, findings, treatment, or diagnosis of hearing loss 
for approximately three decades after separation.  This 
significant lapse of time is highly probative evidence 
against the Veteran's claims of a nexus between the current 
diagnoses of heating loss disability to his active military 
service.  See Maxson, supra.  Moreover, the competent medical 
evidence shows that his hearing problems are due to age 
related presbycusis.  This conclusion is supported by the 
Veteran's reports that he did not notice hearing difficulty 
until approximately 1985, and that he was unsure of the 
etiology of his disorder.  See statement, July 2006; see also 
VA examination report, November 2005.

The Board is cognizant of the provisions of 38 U.S.C.A. 
§ 1154 as they pertain to combat Veteran.  However, the 
evidence of record in this case clearly and convincingly 
establishes that the Veteran's bilateral hearing loss is not 
related to his period of service.  Furthermore, the evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).  The preponderance is 
against the Veteran's claim, and therefore his claim for 
service connection must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

As noted above, in October 1953, the Veteran's claim for 
service connection for a right knee disorder was denied by 
the RO because, according to the RO, the evidence showed that 
the Veteran's disability existed prior to service and was not 
aggravated by service.  The Veteran filed an application to 
reopen his claim for entitlement to service connection in 
February 2004.  Since that time, the NPRC provided a copy of 
the Veteran's report of medical history, SF 89 from September 
26, 1951, on which the Veteran noted the existence of an old 
knee injury.

The Veteran claims that he has a current right knee disorder, 
and that this disorder is linked to his period of active 
service.  The Veteran has a current diagnosis of a complex 
tear of the mid to anterior medial meniscus and extending 
posterioly into the root of the medial meniscus.  
Degenerative changes were also noted, with loss of cartilage 
and osteophyte formation.  See MRI report, May 18, 2005.

While exiting his bomber in 1944 or 1945, he fell out of the 
airplane and onto his knee and neglected to report the 
incident during his first period of active service.  See 
hearing transcript, April 19, 2005, p. 2.   

While the Veteran's induction examination for his second tour 
of duty did not note a lower extremity disorder, or any other 
right knee defect, the Veteran noted the presence of an old 
knee injury.  Subsequent service treatment records contain 
reports of right knee pain, weakness, and instability.  
Furthermore, a November 1952 record notes that the Veteran 
was placed on a profile for a right knee cartilage tear that 
was considered permanent in nature.  Similarly, the Veteran's 
May 1953 separation examination documented slight tenderness, 
right patella, and noted treatment in various orthopedic 
clinics in the Army for his right knee.  See VA Standard 
Forms 88 and 89, May 4, 1953.  

Although the Veteran's service treatment records do not 
reflect an in-service accident as reported by the Veteran, 
the Board notes that the Veteran is competent to attest to 
experiencing an accident during service.  See Espiritu.  
Therefore, although the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, he is 
competent to report the circumstances of an in-service fall 
in 1949.  There is nothing in the claims folder to suggest 
that the Veteran did not sustain the accident as described.    

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  On remand, the Veteran 
must be afforded a VA examination to assess the etiology of 
any current right knee disability.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). The RO or the AMC 
should ensure that the notice provided is 
in compliance with the Court's decision 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination to determine the nature and 
etiology of any current right knee 
disorder.  After examination and review 
of the claims folder, the examiner should 
address the following:

a)	Identify all right knee 
disability.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any 
current disorder(s) originated 
during either of the Veteran's 
periods of active service or is 
otherwise related to either 
period of active service.  

c)	For any right knee disability 
that preexisted either (or both) 
periods of active service, the 
examiner should also provide an 
opinion as to whether the 
disability increased in 
severity.  If so, the examiner 
should address whether it at 
least as likely as not that such 
increase was due to the natural 
progression of the disorder.

The claims file must be made available to 
the examiner(s) and the examiner(s) 
should indicate in his/his report whether 
or not the claims file was reviewed.  A 
rationale for any opinion expressed 
should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


